Name: 88/478/EEC Commission Decision of 22 july 1988 amending Decision 88/234/EEC authorizing methods for granding pig carcases in the United Kingdom (Only the English text is authentic)#
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  animal product;  Europe
 Date Published: 1988-08-24

 Avis juridique important|31988D047888/478/EEC Commission Decision of 22 july 1988 amending Decision 88/234/EEC authorizing methods for granding pig carcases in the United Kingdom (Only the English text is authentic) - Official Journal L 234 , 24/08/1988 P. 0017 - 0019*****COMMISSION DECISION of 22 July 1988 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) (88/478/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3320/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically-proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); Whereas Commission Decision 88/234/EEC (6) has introduced three grading methods for use in the United Kingdom, excluding Northern Ireland; Whereas the Department of Agriculture for Northern Ireland has requested the Commission to authorize the use of two methods for grading pig carcases on its territory and has submitted the details required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the said grading methods are fulfilled; Whereas Decision 88/234/EEC has enabled an exception from t he standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84 and of the way to calculate the weight of the cold carcase referred to in Aricle 2 (1) and (2) of Regulation (EEC) No 2967/85; whereas it is necessary to clarify that this applies to the United Kingdom of Great Britain and Northern Ireland as a whole; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 88/234/EEC is hereby amended as follows: 1. The following Article 1a is inserted: 'Article 1a The use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Northern Ireland: - the apparatus termed "Intrascope (Optical Probe)" and assessment methods related thereto, details of which are given in Part 1 of Annex IA, - the apparatus termed "Mark II Ulster Probe" and assessment methods related thereto, details of which are given in Part 2 of Annex IA.' 2. Article 2 is replaced by the following: 'Article 2 Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, pig carcases may be presented in the United Kingdom of Great Britain and Northern Ireland, with the tongue attached before being weighted and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be reduced by 0,3 kg.' 3. Article 3 is replaced by the following: 'Article 3 Notwithstanding Article 2 (1) and (2) of Regulation (EEC) No 2967/85 the weight of the cold carcase shall be calculated in the United Kingdom of Great Britain and Northern Ireland, by reference to the scale of absolute reductions of the warm weight shown in Annex II.' 4. The Annex IA in the Annex hereto is inserted after Annex I. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 22 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 370, 30. 12. 1987, p. 11. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 285, 25. 10. 1985, p. 39. (6) OJ No L 105, 26. 4. 1988, p. 15. ANNEX 'ANNEX I A Methods for grading pig carcases in Northern Ireland PART 1 Intrascope (Optical Probe) 1. Grading of pig carcases shall be carried out by means of the apparatus termed "Intrascope (Optical Probe)". 2. The apparatus shall be equipped with a hexagonal shaped probe of a maximum width of 12 millimetres (and of 19 millimetres at the blade at the top of the probe) containing a viewing window and a light source, a sliding barrel calibrated in millimetres and having an operating distance of between 3 and 45 millimetres. 3. The lean meat content of the carcase shall be calculated according to one of the following two formulae: 1.2 // y = // 57,1 0,65x1 + 0,170x2 0,41x3 1,2 // or 1.2 // y = // 57,5 1,07x1 + 0,158x2 1,2 // where: 1.2 // y = // the estimated percentage of lean meat in the carcase, // x1 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase at the last rib (measurement known as "P2"), // x2 = // the weight of the cold carcase in kg, // x3 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase, between the third and fourth last ribs (measurement known as ''rib-fat"). The two formulae shall be valid for carcases weighing between 30 and 120 kilograms. PART 2 Mark II Ulster Probe 1. Grading of pig carcases shall be carried out by means of the apparatus termed "Mark II Ulster Probe". 2. The apparatus shall be equipped with an oval-shaped probe of a maximum width of 11 millimetres containing an infra-red light-emitting photodiode (TFK type TS-US 5402) with a peak wave-length frequency of 950 nm and a matching infra-red photodetector (TRW Optron type OP 500) and having an operating distance of between 0 and 50 millimetres. The results of the measurements shall be converted into estimated lean mean content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to one of the following two formulae: 1.2 // y = // 56,8 0,69x1 + 0,185x2 0,43x3 1,2 // or 1.2 // y = // 56,2 1,12x1 + 0,185x2 1,2 // where: 1.2 // y = // the estimated percentage of lean meat in the carcase, // x1 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase at the last rib (measurement known as ''P2''), // x2 = // the weight of the cold carcase in kg, // x3 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase, between the third and fourth last ribs (measurement known as "rib-fat"). The formulae shall be valid for carcases weighing between 30 and 120 kilograms.